DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application with a § 371 (c)(1), (2) date of April 10, 2019 is the U.S. National Phase under 35 U.S.C. § 371 of PCT/JP2017/037151, filed on October 13, 2017.

This is in reply to a Request for Continued Examination filed on January 19, 2021 regarding Application No. 16/340,989.  Applicants amended claim 1, 3, 5, 8, and 9 and added new claims 10-14.  Claims 1-4 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on January 19, 2021 has been entered.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the JP 2016-209790 application filed in Japan on October 26, 2016 has been filed.


Response to Arguments
Applicants’ amendments to claims 1, 8, and 9 and remarks (Remarks, p. 7) regarding objections to claims 1-9 are acknowledged.  In view of the amendments, the objections to claims 1-7 are withdrawn and the objections to claims 8 and 9 are moot.

Applicants’ arguments filed on January 19, 2021 have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection.

In response to Applicants’ argument regarding newly amended independent claim 1, Matsuura, Nishimura, and “a holder that directly holds both the sensor holding portion and the reflecting mirror such that the holder is arranged between the sensor holding portion and the reflecting mirror” (Remarks, p. 8), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 are taught and/or suggested by Matsuura, as discussed below and in the rejections.

In response to Applicants’ argument regarding newly amended independent claim 1, Matsuura, and “a holder that directly holds both the sensor holding portion and the reflecting mirror such that the holder is arranged between the sensor holding portion and the reflecting mirror” (Remarks, p. 9), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections and that the recited features are taught and/or suggested by Matsuura.  More specifically, figure 1 and paragraphs [0012], [0014], and [0016] of Matsuura teach and/or suggest: a holding structure 21 that directly holds the sensor holding portion 42 and another holding structure 32 that Matsuura teach and/or suggest a holder 50 – housing 50 holds frame member 36 that supports mirror holder 32 and liquid crystal display 21 to which sensor holder 42 is fixed.  Thus, the combination of the holding structure and another holding structure taught by Matsuura with the holder also taught by Matsuura teaches and/or suggests “a holder that directly holds both the senor holding portion and the reflecting mirror such that the holder is arranged between the sensor holding portion and the reflecting mirror” – i.e., holder 50 is arranged between the sensor holding portion 42 and the reflecting mirror 31.

In response to Applicants’ argument regarding newly amended independent claim 1, Nishimura, and Matsuura (Remarks, p. 9), the Office respectfully submits that the argument is not commensurate with the rejections and that all features of newly amended independent claim 1 are taught and/or suggested by Matsuura, as discussed above and in the rejections below.  As such, there are no deficiencies, as argued, for which Nishimura is required to remedy.

In response to Applicants’ arguments regarding newly amended independent claim 1 and claims depending therefrom (Remarks, p. 9), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 are taught and/or suggested by the cited reference, as discussed above and in the rejections below.  As such, newly amended independent claim 1 is not allowable.  In addition, claims 2-7 are not allowable by virtue of their individual dependencies from newly amended independent claim 1, and as discussed in the rejections below.

In response to Applicants’ argument regarding newly amended independent claims 8 and 9 (Remarks, p. 9), as best understood, the Office respectfully submits that the argument is not 

In response to Applicants’ argument regarding newly added dependent claims 10-14 (Remarks, p. 9), the Office respectfully submits that the argument is not commensurate with the rejections and that all features of newly amended independent claims 8 and 9 are taught and/or suggested by the cited references, as discussed in the rejections below.  As such, newly amended independent claims 8 and 9 are not allowable.  In addition, newly added claims 10-14 are not allowable by virtue of their individual dependencies from newly amended independent claims 8 and 9, and as discussed in the rejections below.

For the reasons discussed above and in the rejections below, pending claims 1-14 are not allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. in JP 2004-338578 A (hereinafter Matsuura; an original copy and a full machine translation thereof was provided with the Office action mailed on April 9, 2020).

Regarding claim 1, Matsuura (FIGs. 1 and 5, see also FIG. 6) teaches:
A head-up display device (FIG. 1; [0011]) comprising: 
a projector (21; [0007]) which projects light (l; [0014]) for displaying an image (virtual image v; [0002] and [0014]) ([0002], [0007], and [0014] disclose light emitted from liquid crystal display device 21 is reflected by concave reflection mirror 31 in the direction of a windshield and displayed as a virtual image v for viewing by a driver);
a substrate (circuit board 25 substrate; [0021]) which controls the projector (21) (FIG. 5 and [0021] discloses “microcomputer 72 is mounted on the circuit board 25, and drives the liquid crystal display element 22 and the light-emitting diode 24 via the drive circuits 76 and 77”);
a reflecting mirror (31; [0014]) that reflects the light (l) projected from the projector (21) ([0014]); 
a light-receiving sensor (41; [0016]) that detects the light from the outside (solar light) ([0019]);
a sensor holding portion (42; [0016]) that holds the light-receiving sensor (41) ([0016]); and 
a holding structure (21; [0012] and [0016]) that directly holds the sensor holding portion (42) and another holding structure (32; [0014]) that directly holds the reflecting mirror (31; [0014]) (liquid crystal display device 21 that directly holds the sensor holding portion 42 and mirror holder 32 that directly holds the reflecting mirror 31; FIG. 1, [0012], [0014], and [0016]),
wherein the light-receiving sensor (41) is connected to the substrate (25) via a connecting member (44; [0016]) (FIG. 1, [0012], [0013], [0016], and [0017]).  
	However, it is noted that Matsuura, as particularly cited, does not teach:
a holder that directly holds both the sensor holding portion and the reflecting mirror such that the holder is arranged between the sensor holding portion and the reflecting mirror.
	Matsuura (FIG. 1) teaches:
a holder (50; [0017]) (housing 50 holds frame member 36 that supports mirror holder 32 and liquid crystal display 21 to which sensor holder 42 is fixed; [0015]-[0017]).
	Thus, Matsuura as modified teaches and/or suggests:
a holder that directly holds both the sensor holding portion and the reflecting mirror (holding structure and another holding structure taught by Matsuura combined with the holder also taught by Matsuura) such that the holder is arranged between the sensor holding portion and the reflecting mirror (i.e., holder 50 is arranged between the sensor holding portion 42 and the reflecting mirror 31; FIG. 1).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the head-up display device taught by Matsuura to include: a holder, also taught by Matsuura, in order to provide a single compact head-up display device.

	Regarding claim 3, Matsuura teaches:
The head-up display device according to claim 1.
Matsuura (FIG. 1) further teaches:
further comprising a light-shielding body (55; [0019]) which blocks light from outside (solar light; [0019]) ([0019]), wherein the holder (50) is formed integrally with the light-shielding body (55) (second case body 52 of holder 50 is formed integrally with light-shielding body 55; FIG. 1 and [0019]).  

	Regarding claim 4, Matsuura teaches:
The head-up display device according to claim 1.
Matsuura (FIG. 1) further teaches:
wherein the sensor holding portion (42) is formed integrally with the holder (50) (sensor holding portion 42 is formed integrally with holder 50 via housing 26 of liquid crystal display device 21; FIG. 1, [0012], [0013], [0016], and [0017]).  

Regarding claim 7, this claim is rejected under similar rationale as claim 4 above.


Claims 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Nishimura et al. in JP 2015-071391 A (hereinafter Nishimura; an original copy and a full machine translation thereof was provided with the Office action mailed on April 9, 2020).

Regarding claim 2, Matsuura teaches:
The head-up display device according to claim 1.  
	However, it is noted that Matsuura does not explicitly teach:
wherein the sensor holding portion is provided with a cylindrical portion which surrounds the light-receiving sensor cylindrically.
	Nishimura (FIGs. 3 and 4) teaches:
wherein a sensor holding portion (43; [0023]) is provided with a cylindrical portion (45; [0023]) which surrounds a light-receiving sensor (41; [0023]) cylindrically (FIGs. 3 and 4; [0023]).
	Thus, Matsuura as modified by Nishimura teaches:
wherein the sensor holding portion is provided with a cylindrical portion which surrounds the light-receiving sensor cylindrically (the sensor holding portion and light-receiving sensor taught by Matsuura as discussed in claim 1 above combined with the sensor holding portion, cylindrical portion, and light-receiving sensor taught by Nishimura).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the head-up display device taught by Matsuura to include: wherein a sensor holding portion is provided with a cylindrical portion which surrounds a light-receiving sensor cylindrically, as taught by Nishimura, in order to obtain the benefit of “suppressing deterioration of detection accuracy of external light by an external light detection element.”  (Nishimura: [0009]).

	Regarding claim 5, Matsuura as modified by Nishimura teaches:
The head-up display device according to claim 2.
	Matsuura (FIG. 1) further teaches:
further comprising a light-shielding body (55; [0019]) which blocks light from outside (solar light; [0019]) ([0019]), wherein the holder (50) is formed integrally with the light-shielding body (55) (second case body 52 of holder 50 is formed integrally with light-shielding body 55; FIG. 1 and [0019]).

	Regarding claim 6, Matsuura as modified by Nishimura teaches:
The head-up display device according to claim 2.
	Matsuura (FIG. 1) further teaches:
wherein the sensor holding portion (42) is formed integrally with the holder (50) (sensor holding portion 42 is formed integrally with holder 50 via housing 26 of liquid crystal display device 21; FIG. 1, [0012], [0013], [0016], and [0017]).


Claims 8, 9, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazoe et al. in JP 2014-85657 A (hereinafter Yamazoe; an original copy and a full machine translation thereof is/was provided with the Office action mailed in response to the RCE filed on January 19, 2021) in view of Nishimura, in further view of Takahashi in US 2017/0059864 A1 (hereinafter Takahashi).

Regarding claim 8, Yamazoe (FIGs. 1-4) teaches:
A head-up display device (a head-up display device 2; FIGs. 1 and 2, [0012], and [0013]) comprising: 
a case accommodating therein (a case 41 and 71 accommodating therein; FIG. 2, [0013], and [0014]): 
a projector which projects light for displaying an image (a projector 10 which projects light L for displaying an image; FIGs. 2-4, [0015], and [0019]); 
a substrate which controls the projector (a substrate 11k which controls the projector 10; see FIGs. 2 and 3 and [0016]); 
a reflecting mirror that reflects the light projected from the projector (a reflecting mirror 51 that reflects the light L projected from the projector 10; FIGs. 2 and 4, [0019], and [0020]); and 
a holder that holds the reflecting mirror (a holder 71 that holds the reflecting mirror 51 via support member 52; FIG. 2 and [0020]; note: planar mirror 51 appears to be misidentified as plan mirror 35 in line 2 of [0020]); 
a lid covering an upper part of the case (a lid 72 covering an upper part of the case 41 and 71; FIG. 2 and [0022]);
an opening that allows the light projected from the projector to be emitted outside the head-up display device (an opening 71b that allows the light L projected from the projector 10 to be emitted outside the head-up display device 2; FIGs. 1 and 2, [0019], [0020], and [0022]); and 
a light-shielding wall that prevents external light from entering the reflecting mirror from outside the head-up display device through the opening (a light-shielding wall 71a that prevents external light from entering the reflecting mirror 51 from outside the head-up display device 2 through the opening 71b; see FIG. 2 and [0022]).
However, it is noted that Yamazoe does not teach:
the light-shielding wall comprising a light intake hole that allows part of the external light to pass through; 
a light-receiving sensor that detects the external light that passed through the light intake hole; and 
a sensor holding portion that holds the light-receiving sensor, 
wherein the light-receiving sensor is connected to the substrate accommodated in the case via a connecting member, and 
wherein the holder is sandwiched between the reflecting mirror and the sensor holding portion.
Nishimura (FIGs. 2-4) teaches:
a light-shielding wall comprising a light intake hole that allows part of external light to pass through (a light-shielding wall 56 comprising a light intake hole 57 that allows a part of an external light, e.g., sunlight, to pass through; FIGs. 2 and 3 and [0028]); 
a light-receiving sensor that detects the external light that passed through the light intake hole (a light-receiving sensor 41 that detects the external light, e.g., sunlight, that passed through the light intake hole 57; FIGs. 2 and 3 and [0032], see also FIG. 4); and 
a sensor holding portion that holds the light-receiving sensor (a sensor holding portion 40 that holds the light-receiving sensor 41; FIGs. 2-4 and [0020]), 
wherein the light-receiving sensor is connected to a substrate accommodated in a case via a connecting member (wherein the light-receiving sensor 41 is connected to a substrate 24 accommodated in a case 51 and 52 via a connecting member, e.g., a wiring harness; FIGs. 2 and 3, [0014], [0022], and [0025]), and 
a holder (a holder 51; FIGs. 2 and 3 and [0025]).
	Thus, Yamazoe as modified by Nishimura teaches:
the light-shielding wall comprising a light intake hole that allows part of the external light to pass through (the light-shielding wall and external light taught by Yamazoe combined with the light-shielding wall, light intake hole, and external light taught by Nishimura); 
a light-receiving sensor that detects the external light that passed through the light intake hole (the external light taught by Yamazoe combined with the light-receiving sensor, external light, and light intake hole taught by Nishimura); and 
a sensor holding portion that holds the light-receiving sensor (sensor holding portion and light-receiving sensor taught by Nishimura), 
wherein the light-receiving sensor is connected to the substrate accommodated in the case via a connecting member (substrate and case taught by Yamazoe combined with the light-receiving sensor, substrate, case, and connecting member taught by Nishimura), and 
wherein the holder is sandwiched between the reflecting mirror and the sensor holding portion (the holder and reflecting mirror taught by Yamazoe combined with the holder and sensor holding portion taught by Nishimura – i.e., the holder 71 is sandwiched between the reflecting mirror 51 and the sensor holding portion 40 where the sensor holding portion 40 is fixed to housing 71 of the case 41 and 71 (similar to the sensor holding portion 40 fixed to upper case body 51 of case 51 and 52; Nishimura: FIGs. 2 and 3 and [0031]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the head-up display device taught by Yamazoe to include: a light-shielding wall comprising a light intake hole that allows part of external light to pass through; a light-receiving sensor that detects the external light that passed through the light intake hole; and a sensor holding portion that holds the light-receiving sensor, wherein the light-receiving sensor is connected to a substrate accommodated in a case via a connecting member, and a holder, as taught by Nishimura, in order to adjust the luminance of a light source based on external light sensed by an external light sensor (Nishimura: [0033]).
	However, it is noted that Yamazoe as modified by Nishimura does not teach:
a lid body covering an upper part of the case, the lid body comprising:.
	Takahashi (FIGs. 1, 2, and 6-8) teaches:
a lid body covering an upper part of a case (a lid body 5 covering an upper part of a case 2; FIGs. 1, 2, and 6, [0101], [0102], [0105]-[0107], [0112], and [0113] see also FIGs. 7 and 8) .
	Thus, Yamazoe as modified by Nishimura and Takahashi teaches:
a lid body covering an upper part of the case, the lid body comprising: (lid and case taught by Yamazoe as modified by Mastuura combined with the lid body and case taught by Takahashi).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the head-up display device taught by Yamazoe as modified by Nishimura to include: a lid body covering an upper part of a case, as taught by Takahashi, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the head-up display device taught by Takahashi (see [0001] and [0002], see also [0164]) is comparable to the head-up display device taught by Yamazoe as modified by Nishimura because they are both head-up display devices.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the head-up display device taught by Yamazoe as modified by Nishimura to include: a lid body covering an upper part of a case, as taught by Takahashi, with the predictable result of providing a lid body covering of a head-up display device.

	Regarding claim 9, Yamazoe is modified in the same manner and for the same reasons set forth in the discussion of claim 8 above.  Thus, except as discussed below, claim 9 is rejected under similar rationale as claim 8 above.
	It is noted that claim 9 recites:
		a holder that holds the reflecting mirror,
which is interpreted as discussed below.
	Yamazoe (FIG. 2) teaches:
a holding structure that holds the reflecting mirror (a holding structure 52 that holds the reflecting mirror 51; FIG. 2 and [0020]; note: planar mirror 51 appears to be misidentified as plan mirror 35 in line 2 of [0020]).
	However, it is noted that Yamazoe, as particularly cited, does not teach:
		a holder that holds the reflecting mirror.
	Yamazoe (FIG. 2) teaches:
		a holder (housing 71 holds support member 52 that holds reflecting mirror 51; FIG. 2 and [0020]; note: planar mirror 51 appears to be misidentified as plan mirror 35 in line 2 of [0020]).
	Thus, Yamazoe as modified teaches and/or suggests:
		a holder that holds the reflecting mirror (holding structure taught by Yamazoe combined with the holder also taught by Yamazoe).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the head-up display device taught by Yamazoe to include: a holder, also taught by Yamazoe, in order to provide a single compact head-up display device.
It is also noted that claim 9 differs from claim 8 above in that the following are additionally recited:
a light-shielding body which blocks light from outside; and
wherein the holder directly holds both the reflecting mirror and the sensor holding portion to be arranged in an order of the reflecting mirror, the holder, and the sensor holding portion.
	Yamazoe as modified by Nishimura and Takahashi teaches:
a light-shielding body which blocks light from outside (Yamazoe: a light-shielding body 71 and 71a which blocks light from outside; FIG. 2 and [0022]); and
wherein the holder directly holds both the reflecting mirror and the sensor holding portion to be arranged in an order of the reflecting mirror, the holder, and the sensor holding portion (Yamazoe: wherein the holding structure 52 directly holds the reflecting mirror 51; FIG. 2 and [0020]; Yamazoe: holder - housing 71 holds support member 52 that directly holds reflecting mirror 51; FIG. 2 and [0020]; note: planar mirror 51 appears to be misidentified as plan mirror 35 in line 2 of [0020]; Nishimura: wherein a holder 51 directly holds the sensor holding portion 40; FIGs. 2-4, [0020], [0030], and [0031] – i.e., holding structure, reflecting mirror, and holder taught by Yamazoe combined with the holder and sensor holding portion taught by Nishimura where the sensor holding portion 40 is fixed to housing 71 of the case 41 and 71 (similar to the sensor holding portion 40 fixed to upper case body 51 of case 51 and 52)).
	The motivation to combine Yamazoe and Nishimura is the same as discussed in claim 8 above.

	Regarding claim 11, Yamazoe as modified by Nishimura and Takahashi teaches:
The head-up display device according to claim 8, 
wherein the case further accommodates therein (Yamazoe: wherein the case 41 and 71 further accommodates therein; FIG. 2 and [0014]): 
a concave mirror that reflects the light reflected from the reflecting mirror (Yamazoe: a concave mirror 61 that reflects the light L reflected from the reflecting mirror 51; FIG. 2, [0020], and [0021]); and 
a light-shielding body that extends from the reflecting mirror toward the concave mirror (Yamazoe: a light-shielding body 71 and 71a that extends from the reflecting mirror 51 toward the concave mirror 61; FIG. 2, [0020], and [0022]), 
wherein a front surface of the light-shielding body faces the reflecting mirror, the concave mirror, and the opening (Yamazoe: wherein a front interior surface of the light-shielding body 71 and 71a faces the reflecting mirror 51, the concave mirror 61, and the opening 71b; FIG. 2, [0020], and [0022]), and 
wherein a back surface of the light-shielding body faces the substrate (Yamazoe: wherein a back exterior surface of the light-shielding body 71 and 71a faces the substrate 11k; FIGs. 2-4, [0016], and [0022]).

	Regarding claim 12, Yamazoe as modified by Nishimura and Takahashi teaches:
The head-up display device according to claim 9, 
wherein the lid body (Yamazoe: a lid 72; FIG. 2 and [0022]; Takahashi: a lid body 5; FIGs. 1, 2, and 6, [0101], [0105]-[0107], [0112], and [0113], see also FIGs. 7 and 8) comprises: 
an opening that allows the light projected from the projector to be emitted outside the head-up display device (Yamazoe: an opening 71b that allows the light L projected from the projector 10 to be emitted outside the head-up display device 2; FIGs. 1 and 2, [0012], [0013], [0019], [0020], and [0022]); and 
a light-shielding wall that prevents external light from entering the reflecting mirror from outside the head-up display device through the opening (Yamazoe: a light-shielding wall 71a that prevents external light from entering the reflecting mirror 51 from outside the head-up display device 2 through the opening 71b; see FIG. 2, [0020], and [0022]), 
wherein the light-shielding wall comprises a light intake hole that allows part of the external light to pass through (Yamazoe: the light-shielding wall 71a and the external light; FIG. 2 and [0022]; Nishimura: a light-shielding wall 56 comprises a light intake hole 57 that allows part of an external light, e.g., sunlight, to pass through; FIGs. 2 and 3 and [0028]), and 
wherein the external light passes through the light intake hole prior to being detected by the light-receiving sensor (Yamazoe: the external light; [0022]; Nishimura: the external light, e.g., sunlight, passes through the light intake hold 57 prior to being detected by the light-receiving sensor 41; FIGs. 2 and 3 and [0032], see also FIG. 4).
	The motivations to combine Yamazoe, Nishimura, and Takahashi are the same as discussed in claims 8 and 9 above.

	Regarding claim 14, this claim is rejected under similar rational as claim 11 above.


Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazoe in view of Nishimura, in further view of Takahashi, and in further view of Jeong et al. in US 2009/0262276 A1 (hereinafter Jeong).

Regarding claim 10, Yamazoe as modified by Nishimura and Takahashi teaches:
The head-up display device according to claim 8,
wherein the sensor holding portion is provided with a cylindrical portion that surrounds the light-receiving sensor cylindrically (Nishimura: wherein the sensor , 
wherein the cylindrical portion faces the light intake hole (Nishimura: wherein the cylindrical portion 45 faces the light intake hole 57; FIGs. 2-4, [0028], and [0032]).
	The motivation to combine Yamazoe and Nishimura is to adjust the luminance of a light source based on external light sensed by an external light sensor (Nishimura: [0033]) using a guide to guide the external light to the external light sensor.
	However, it is noted that Yamazoe as modified by Nishimura and Takahashi, as particularly cited, does not teach:
wherein an inner diameter of the cylindrical portion is smaller than a diameter of the light intake hole.
	Jeong (FIGs. 2, 3, 17, and 18) teaches:
wherein an inner diameter of a cylindrical portion is smaller than a diameter of a light intake hole (wherein an inner diameter d of a cylindrical portion 230 is smaller than a diameter D of a light intake hole 148a; FIGs. 2, 17, and 18, [0041], and [0118], see also FIG. 3 and [0120]).
	Thus, Yamazoe as modified by Nishimura, Takahashi, and Jeong teaches:
wherein an inner diameter of the cylindrical portion is smaller than a diameter of the light intake hole (the cylindrical portion and light intake hole taught by Nishimura combined with the inner diameter of a cylindrical portion and diameter of a light intake hole taught by Jeong).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the cylindrical portion taught by Yamazoe as modified by Nishimura and Takahashi, as particularly cited, to include: wherein an inner diameter of a cylindrical portion is smaller than a diameter of a light intake hole, as taught by Jeong (note: Jeong is from the same field of endeavor as the claimed invention – display device, and is also reasonably pertinent to the problem faced by the inventors – adjusting the illuminance of a light source based on light detected by a light-receiving sensor to improve visibility; Specification: [0002] and [0034]; Jeong: [0003], [0006], and [0071]), in order to efficiently guide light to a light-receiving sensor.

	Regarding claim 13, Yamazoe is modified in the same manner and for the same reason set forth in the discussion of claim 10 above.  Thus, claim 13 is rejected under similar rationale as claim 10 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        03/09/21B